        Case 2:18-cv-02880-NIQA Document 128-2 Filed 04/13/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KATHRYN GAY,                                    )
                                                )
        Plaintiff,                              )
                                                )
        v.                                      )
                                                )
CHILDREN’S HOSPITAL OF                          )
PHILADELPHIA, ELENI LANTZOUNI,                        Case No. 2:18-cv-02880-NIQA
                                                )
JENNIFER LOUIS-JACQUES, MICHELE                 )
ZUCKER, LEELA JACKSON, KATIE                    )
HOEVELER, MORTIMER PONCZ, AND                   )
ALAN R. COHEN                                   )
                                                )
        Defendants.                             )

                                           ORDER

        AND NOW, this ____________ day of ________________, 2021, upon consideration of

Defendants’ Motion In Limine To Exclude the testimony of Janeé Johnson and all responses

thereto, it is HEREBY ORDERED AND DECREED that the Motion is GRANTED. The

testimony of Janeé Johnson shall be excluded and Janeé Johnson shall not be permitted to testify

in this matter.



                                            __________________________________
                                            J.




122203061_2
